Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or

above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction

Applicant’s election without traverse of Group I, species I, in the reply filed on December 29, 2020 is acknowledged.  The elected claims are modified to include 1-6 and 8 because a self-pillared pentasil is not a microporous material, but is a hierarchically porous zeolite.  See US 9,180,413.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0082025 to  Ghosh et al.

Ghosh et al. disclose a catalyst comprising a phosphorus treated (coupled) microporous zeolite material.  The zeolite may be in particular a ZSM-5 (MFI) (10 MR molecular sieve) or a beta (BEA) (12 MR zeolites in accordance with claim 2) or a SAPO (microporous zeolite with phosphorus in the framework as an 8, 10 or 12 MR molecular sieve in accordance with claim 2). The silica to alumina molar ratios of the disclosed zeolites may range up to 1000:1, which effectively embraces nearly the entire range of atomic silicon to aluminum ratios claimed herein and is thus considered anticipatory across this entire range. Ghosh et al. further indicate that the amount of phosphorus introduced into the zeolite ranges from about 0.01wt% to about 15wt%.  This amount insures that the silicon to phosphorus atomic range relative to the molecular sieve will be strictly commensurate with the range of 3:1-150:1 set forth  in the instant claims.
Alternately, Ghosh et al. can be considered to differ from the instant claims in the scope of subject matter coverage being sought, i.e. in the failure to recite the precise microporous material, mesoporous material and meso-microporous material of claim 1 and further all of the zeolitic species of claim 8 in a scope identical to the instant claims. However, to the artisan armed with the Ghosh et al. document would have found the claimed species obvious because they are particularly specified by the reference disclosure as potential candidates to be treated with phosphorus in accordance with the reference disclosure.  With respect to limitations inclusive of the overlapping ranges of the silicon to aluminum and silicon to phosphorus, such overlap as this has long been held as evidence of prima facie obviousness.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 USC 103 over US 5,457,078 to Absil et al..
Absil et al. disclose a catalyst composition comprising a microporous crystalline zeolitic material inclusive of beta (a 12 MR zeolite in accordance with claims 2, 5 and 8).  The reference also indicates in the background information section that ZSM-5 is known to be modified with phosphorus, as set forth in claims 2 and 6 (an 8 MR ring in accordance with claim 2).  This preferred zeolite beta is also combined with (coupled to) a phosphorus component as claimed in the instant application. This disclosure is considered to anticipate the instantly claimed composition.
Alternately, Absil et al. can be considered to differ from the instant claims in the scope of subject matter coverage being sought, in the failure to recite the precise microporous material, mesoporous material or meso-microporous material of claim 1 and further all of zeolitic species of claim 8 in a scope identical to the instant claims.  The selection of the zeolite species material as well as the specified frameworks described above would have been obvious to the artisan armed with this document because they are particularly specified by the reference disclosure as potential candidates to be treated with phosphorus in accordance with the reference disclosure.
See particularly column 3, lines 26-37, the examples and the claims.




Kumar et al. disclose a catalyst composition comprising a microporous crystalline zeolitic material inclusive of beta or Y (FAU), (12 MR zeolites in accordance with claims 2, 5 and 8).  The reference also indicates that it is contemplated that ZSM-5 may also be modified with phosphorus, as set forth in claims 2 and 6 (an 8 MR ring in accordance with claim 2).  The preferred zeolite beta is also combined with (coupled to) a phosphorus component as claimed in the instant application. This disclosure is considered to anticipate the instantly claimed composition.
Alternately, Kumar et al. can be considered to differ from the instant claims in the scope of subject matter coverage being sought, in the failure to recite the precise microporous material, mesoporous material or meso-microporous material of claim 1 and further all of the zeolitic species of claim 8 in a scope identical to the instant claims.  The selection of the zeolite species material as well as the specified frameworks described above would have been obvious to the artisan armed with this document because they are particularly specified by the reference disclosure as potential candidates to be treated with phosphorus in accordance with the reference disclosure.
See particularly Example III and column 2.



Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 USC 103 over US 2003/0004383 to Brown et al.

 Alternately Brown et al. can be considered to differ from the instant claims in the scope of subject matter coverage being sought, i.e. in the failure to recite the precise microporous material, mesoporous material and meso-microporous material of claim 1 and further all of the zeolitic species of claim 8 in a scope identical to the instant claims. However, to the artisan armed with the Brown et al. document would have found the claimed species obvious because they are particularly specified by the reference disclosure as potential candidates to be treated with phosphorus in accordance with the reference disclosure.  With respect to limitations inclusive of the overlapping ranges of the silicon to aluminum and silicon to phosphorus, such overlap as this has long been held as evidence of prima facie obviousness.
 
See particularly paragraphs [0019], [0023]-[0025] and [0029].

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 USC 103 over WO 01/37994.
WO 01/37994 discloses a catalyst composition comprising a microporous crystalline zeolitic material inclusive of ZSM-5 (a 10 MR zeolite in accordance with claim 2).  This material is combined with (coupled to) a phosphorus component as claimed herein.  The document further suggests zeolites ZSM-35, CHA and MCM-22 (among others) as suitable, and thus reads further on the FER, CHA or MWW zeolite structures of claim 8.   This disclosure is considered to anticipate the instantly claimed composition.
Alternately WO 01/37994 can be considered to differ from the instant claims in the scope of subject matter coverage being sought, in the failure to recite the precise microporous material, mesoporous material or meso-microporous material of claim 1 and further all of the zeolitic species of claim 8 in a scope identical to the instant claims.  The selection of the zeolite species material as well as the specified frameworks described above would have been obvious to the artisan armed with this document because they are particularly specified by the reference disclosure as potential candidates to be treated with phosphorus in accordance with the reference disclosure.  
See particularly page 4, line 12 – page 5.

The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The treatment of zeolite with phosphorus, in particular as a means of increasing the hydrothermal stability of the zeolite material, has long been a strategy employed in this area of technology.  There are myriad references disclosing such compositions coextensive with those applied herein above and uncited art is also replete with such disclosures.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732